DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020, has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2010/0092879 (hereinafter referred to as Minegishi).
Minegishi, in [0002], [0020], [0056], discloses a positive photosensitive resin composition that includes the polybenzoxazole precursor of the claimed formula (See formula (I) on page 5, claimed (a) component), see below,

    PNG
    media_image1.png
    101
    301
    media_image1.png
    Greyscale

and discloses in [0100], [0103], and [0104] the claimed crosslinking agent recited as formula (3) and (4), (claimed (b) component, methoxymethylmelamine, on page 11), see below,

    PNG
    media_image2.png
    131
    220
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    291
    271
    media_image3.png
    Greyscale

and a solvent (claimed component (d)).  Minegishi, in the abstract, in [0020], and [0024], and in [0081]-[0082], discloses that “U” is a bivalent organic group, and the “V” group is an .  
Claim(s) 1, 3-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. .
Minegishi ‘462, in the abstract, and in [0004], discloses a positive photosensitive resin composition that comprises a polybenzoxazole precursor (component (a) in claim 1), a cross-linking agent (claim 1-component (b)), a photosensitizer (claimed component (c)) and a solvent.  Minegishi’462, in [0011]-[0012], discloses the same polybenzoxazole structural unit as that claimed as formula (1), see below,
 
    PNG
    media_image4.png
    84
    269
    media_image4.png
    Greyscale
and also discloses the same claimed “U” and “V” component, see below,

    PNG
    media_image5.png
    104
    509
    media_image5.png
    Greyscale
.
Minegishi ‘462, in [0079], and [0082], discloses the claimed formula (3) as the crosslinking agent, see below, and
    PNG
    media_image6.png
    144
    177
    media_image6.png
    Greyscale
and discloses the same claimed R1 components, see below,
    PNG
    media_image7.png
    65
    508
    media_image7.png
    Greyscale

and also discloses that the crosslinking agent can be of the following formula, see below,

    PNG
    media_image8.png
    193
    286
    media_image8.png
    Greyscale
and is the same as that recited in claim 3 as formula (4).
Minegishi ‘462, discloses the photosensitizer component as component (b), and in [0153], as formula B1, see below,

    PNG
    media_image9.png
    185
    221
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    117
    145
    media_image10.png
    Greyscale
and is the same claimed photosensitizer formula recites as formula (2) and formula (5) and formula (6) (claims 1, 3-4).  Minegishi ‘462, in [0041], discloses that the V group aliphatic straight-chain structure can be azelaic acid, suberic acid, and sebacic acid i.e., the claimed carbon chain with 8-10 carbon atom number (claim 5).   Minegishi ‘462, in [0124]-[0130], discloses the coating of the photosensitive resin composition on a substrate surface followed by drying to form a photosensitive resin film that is then subjected to exposure through a mask (predetermined pattern), and then developed in an alkaline aqueous developer (positive-type photosensitive resin composition) to form a pattern in the photosensitive resin film followed by heat treatment of the patterned photosensitive resin film, wherein the heat-treatment of .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 16/075,416 (U. S. Patent Application Publication No. 20190041748). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-10, of copending Application No. 16/075,416, and in light of the specification, teaches the same claimed photosensitive resin composition and film and thereby fully encompasses the instant claims 1, 3-10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's amendment and Remarks in the RCE filed December 23, 2020, have been fully considered but they are not persuasive.  With respect to applicant’s argument that Minegishi does not disclose the claimed structure, formula (3) in claim 1, in any of Minegishi’s examples or comparative examples, or that 2-O-R group, and Minegishi, teaches the same claimed structure methoxymethylmelamine and as illustrated at the left column, on page 11, of Minegishi.  Minegishi discloses the crosslinking structure of component (b) viz., formula 3, and 4, and discloses in [0099]-[0101], that the crosslinking compound is preferred to be a compound that has an alkoxymethyl group, and that the crosslinking component can be a melamine resin with an alkoxymethyl group at the N-position.  Minegishi teaches the same claimed crosslinking structure and discloses the structure on page 11.  With respect to applicant’s Table A derived from Table 1 of the instant specification showing the unexpected results, the arguments have been considered and are not persuasive because, Table 1 of the instant specification discloses that comparative example 1, that has the same argued b-1 component as the claimed examples 1-8, and yet, despite having the same amount of the desired b-1 component of the 4 as methyl and also the same claimed solvent and will inherently possess the argued adhesion properties and chemical resistance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 8, 2021.